DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The previous rejection is withdrawn in view of applicant’s arguments and changes made to claim 4.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005255168B1. JP2005255168B1 discloses side seal units for sealing gaps along a shaft at a front end portion and a back end portion (Fig. 18), wherein the side seal units comprise seal members having fibrous surfaces arranged so as to be directed toward the shaft in a manner to abut and conform to the cross-sectional shape of the shaft at the front end portion and the back end portion (see the figures). The .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005255168B1 in view of JP2005200811. As to claims 3 and 4, JP2005255168B1 discloses side seal units for sealing gaps along a shaft at a front end portion and a back end portion (Fig. 18), wherein the side seal units comprise seal members having fibrous surfaces arranged so as to be directed toward the shaft in a manner to abut and conform to the cross-sectional shape of the shaft at the front end portion and the back end portion (see the figures). The fibrous material in JP2005255168B1 includes a cut pile fabric having cut loops of pile fibers raised from a ground yarn portion which is secured to an inner surface of a base and the tips of said cut loops of pile fibers spread out in a radial fashion towards ends of the tips (Fig. 1 and the Abstract). The term “Linear motion mechanism” does not distinguish the claim over the prior art because it does not add any additional structural feature to the claimed product. However, JP2005255168B1 does not disclose the use of a double-woven fabric with a pile structure as the pile seal material. JP2005200811 discloses the use of a double-woven pile fabric as a seal material; see the Abstract and Figs. 5-8. It would have been obvious to one of ordinary skill in the art to use a double-woven fabric structure as the fabric base of the seal in the product of JP2005255168B1 in view of the teachings in JP2005200811 to provide an improved seal structure since this involves the simple substitution of one known element for another to yield predictable results.
.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005255168B1. JP2005255168B1 discloses side seal units for sealing gaps along a shaft at a front end portion and a back end portion (Fig. 18), wherein the side seal units comprise seal members having fibrous surfaces arranged so as to be directed toward the shaft in a manner to abut and conform to the cross-sectional shape of the shaft at the front end portion and the back end portion of the slider (see the figures). The fibrous material in JP2005255168B1 includes a cut pile fabric having cut loops of pile fibers raised from a ground yarn portion which is secured to an inner surface of a base and the tips of said cut loops of pile fibers spread out in a radial fashion towards ends of the tips (Fig. 1 and the Abstract). The term “Linear motion mechanism” does not distinguish the claim over the prior art because it does not add any additional structural feature to the claimed product.
As to claims 8 and 12, the reference further discloses the use of an adhesive impregnating the base fabric of his seal; see [0032] of translation. However, the reference does not disclose the use of an acrylic adhesive. Acrylic adhesives are well-known in the adhesive art, so it would have been obvious to one of ordinary skill in the art to use an acrylic adhesive as the adhesive impregnate in the product of JP2005255168B1 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Since the impregnated base fabric is located only at the bottom of the piles in the reference, the impregnate will not impede any lubricant from being retained between the pile fibers. Any lubricant applied to the surface of the piles can be expected to move its way down between the piles in view of the separation between the individual plies shown in Fig. 1 or JP2005255168B1.
As to claim 9, the reference discloses this feature in [0032] of the translation.

Claims 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox 3,494,673 in view of JP2005255168B1. As to claims 7 and 10, Wilcox discloses a linear motion .
As to claims 11 and 13, JP2005255168B1 discloses the use of a lubricant in its piles; see [0059] of the translation. It would have been obvious to one of ordinary skill in the art to use a lubricant in the seal of the combined prior art of Wilcox and JP2005255168B1 in view of the teachings in JP2005255168B1. Any lubricant applied to the surface of the piles can be expected to move its way down between the piles in view of the separation between the individual plies shown in Fig. 1 or JP2005255168B1. 
 
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. Applicant argues “there is no mention or suggestion in JP005255168B1 and JP2005200811 to recall moving the sealing material from the end of the shaft toward the center so that it slides across the surface of the rotating shaft” and “even if one of skill in the art came in contact with the JP005255168B1 and JP2005200811 references, he or she would not slide the end seal material described in those references so that it can move freely to the center of the axis of rotation without regard to the configuration of the device, and would not infer by analogy that the seal material would have any effect in doing so”. These arguments are not convincing because claim 1 is directed to a seal per se, . 
Applicant further argues that “the JP005255168B1 and JP2005200811 references do not describe, and cannot even assume, how a large amount of powder or other foreign matter present on the shaft surface will act on the sealant when the sealant is moved from the end of the shaft to slide across the surface of the rotating shaft, ignoring the configuration of the device, in the direction of the center”. These arguments assume that the claims are directed to the combination of a seal units and a shaft. However, claim 1 is merely directed to seal units per se, and therefore, applicant’s arguments are not convincing.
Applicant also argues that “Furthermore, there is nothing to suggest that the seal material is repeatedly moved back and forth across the surface of the rotating shaft as it slides back and forth between the end of the shaft and the center direction, and even if it were to do so, there is nothing to suggest what function the seal material would perform”. Here again, this is not convincing because claim 1 is directed to a product and not a process of sliding the product on a shaft. 
As to claims 10, 11 and 13 which, in contrast to claim 1, are directed to the combination of a shaft and sealing units, the claims are rejected over Wilcox in view of JP2005255168B1. Applicant has not specifically addressed this rejection or the use of Wilcox as a reference.
Applicant further argues “that the dependent claims recite further combinations of features that are not taught or suggested by the cited references. Careful consideration of each and every dependent claim is also respectfully requested”. This is not convincing because each of the dependent claims has been addressed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783